— Order, Supreme Court, New York County (Arthur Blyn, J.), entered on or about June 22, 1984, unanimously *705reversed, on the law, to the extent appealed from, and said fourth cause of action reinstated. Appellant shall recover of respondent $75 costs and disbursements of this appeal. The order of this court entered on March 5, 1985, and the memoranda filed therewith (109 AD2d 609), are recalled and vacated. Kupferman, J. P., concurs in a memorandum with which Sullivan, J., concurs, and Sandler and Kassal, JJ., concur, each in a separate memorandum, all as follows: